DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15, 18, 19, 28, 29, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (20190064353) in view of Kurtz (20100177929).


Referring to claims 14 and 28, Nugent shows a method comprising:
obtaining sensor data indicative of one or more aspects of a local environment of a steerable laser with a field of view wherein the sensor data is obtained from the steerable laser (see paragraph 19 note the safety mode can be activated based on the distance detected from an object relative to the first location or the second location);
avoiding the transmission of laser light to a person’s eye by processing the sensor data to identify at least one first portion of an object comprising a keepout region from the sensor data obtained from the steerable laser (see paragraph 18 note that not 
generating a set of instructions, based at least in part on the at least one first object (see paragraph 98 note the comparison of the detector values against the predefined dabase); and
updating the set of instructions as the at least one first portion of the object moves relative to the field of view (see paragraph 100-101 note the tracking of the moving object and updating the safety zone);
steering the steerable laser using the set of instructions in a non-uniform scan density based on the sensor data to generate a set of laser pulses with directions in the field of view that avoid the object while striking a second portion of the object that is outside of the first portion of the object (see paragraph 98 and 101-102 note the non-uniformity scan of power using the low power or no scan in the safety zones as defined by the object and the movement of the object).
However Nugent fails to specifically show tracking a portion of the first object avoiding the first portion of the object while striking the second portion of the object that is outside the first portion of the object.  
Kurtz shows a similar device that includes tracking a portion of the first object avoiding the first portion of the object while striking the second portion of the object that is outside the first portion of the object (see figure 4 also see figure 5f where the blanking region is only the head of the person or object).  It would have been obvious to include the detection of the first portion of the object, tracking the object, and avoiding the first portion based on the detection of the second portion as shown by Kurtz 
Referring to claim 15 and 31, Nugent shows tracking, using the sensor data, the at least one first portion of the object in the field of view; wherein updating the set of instructions comprises updating based on a change of a location of the at least one first portion of the object, indicated by processing the sensor data (see paragraph 101 and 102). 
Referring to claim 18, Nugent shows processing the sensor data to identify the at least one portion of the object further comprises;
determining a distance to the at least one portion of the object and wherein the set of instructions are based at least in part on the distance to the object (see paragraph 19).
Referring to claims 19 and 29, Nugent shows further comprising processing the
sensor data to determine a classification of the object,
wherein the set of instructions function to configure the steerable laser to generate the set of laser pulses with the directions in the field of view that avoid the at least one first portion of the object, and
wherein generating the set of instructions is performed at least in part in response to the classification of the object (see paragraph 98 note the recognition of a target object based on a predefined database). 
Referring to claim 34, the combination of Nugent and Kurtz shows processing the sensor data to detect at least the first portion of the object and to compute the keepout region comprises estimating the keepout region to avoid the transmission of laser light .



Claims 20, 22, 23, 26, 27, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (20190064353) in view of Kurtz (20100177929) and Droz (9121703).
Referring to claim 20, Nugent shows a method comprising:
obtaining sensor data indicative of one or more aspects of a local environment of a steerable laser with a field of view wherein the sensor data is obtained from the steerable laser (see paragraph 19 note the safety mode can be activated based on the distance detected from an object relative to the first location or the second location);
avoiding the transmission of laser light to a person’s eye by processing the sensor data to identify at least one first portion of an object comprising a keepout region from the sensor data obtained from the steerable laser (see paragraph 18 note that not only can the beam change intensity profile the beam can be disabled as the beam passes from the first location to the second location); 
generating a set of instructions, based at least in part on the at least one first object (see paragraph 98 note the comparison of the detector values against the predefined dabase); and
updating the set of instructions as the at least one first portion of the object moves relative to the field of view (see paragraph 100-101 note the tracking of the moving object and updating the safety zone);

However Nugent fails to specifically show tracking a portion of the first object avoiding the first portion of the object while striking the second portion of the object that is outside the first portion of the object.  
Kurtz shows a similar device that includes tracking a portion of the first object avoiding the first portion of the object while striking the second portion of the object that is outside the first portion of the object (see figure 4 also see figure 5f where the blanking region is only the head of the person or object).  It would have been obvious to include the detection of the first portion of the object, tracking the object, and avoiding the first portion based on the detection of the second portion as shown by Kurtz because this allows the device to know the whereabouts of the detected person and avoid transmitting laser power toward the eyes of the person as shown by Kurtz.  While Kurtz shows the use of lasers pulses and projection of a laser for displaying (see figure 3a Ref 332 also see paragraph 116) and includes the use of a pulsed or CW ultrasonic rangefinder the combination of Nugent and Kurts fails to specifically show a laser range finder (see paragraph 120).  
Droz shows a similar device that includes a laser rangefinder (see figure 1 Ref 128).  It would have been obvious to include the laser rangefinder because this is an 
Referring to claims 22 and 33, Nugent shows steering the steerable laser (see figure 2 and 3A-3C),
using the set of instructions, to generate the set of laser pulses further comprises:
steering the steerable laser through the keepout region of the field of view and
configuring the steerable laser using the set of instructions to stop generating laser pulses while the steerable laser is steering through the keepout region of the field of view (see paragraph 39-41).  
Referring to claim 23, the combination of Nugent and Droz shows a laser detector in the laser range finder for each of the set of laser pulses a
corresponding laser reflection from a corresponding reflection location; and computing with circuitry in the laser range finder for each of the set of laser pulses a corresponding 3-dimensional coordinate indicative of the corresponding reflection location (see column 14 line 40-55 of Droz).  It would have been obvious to include the 3-D coordinates as shown by Droz because this allows for better control of the transmitter to avoid unsafe conditions
Referring to claim 26, Nugent in view of Kurtz shows parameters function to define a shape of the keepout region, and wherein the shape of the keepout region is based at least in part on a classification of the object (see figure 5f in Kurtz).  It would have been obvious to include the adjustable keepout region based on the classification 
Referring to claim 27, Kurtz shows he keepout region has a size in the field of view; wherein the step of processing the sensor data to determine a location of the first portion of the object further comprises the step of determining a distance to the first portion of the object; and wherein the size of the keepout region is based at least in part on the distance to the first portion of the object (see figures 5d-5h in combiaiton with paragraph 119-122).

Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (20190064353) in view of Kurtz (20100177929), Droz (9121703), and Kane (8752969).
Referring to claims 16 and 24, Nugent fails to show a reversible scan.  Kane shows a similar device that includes dynamically steering the steerable laser such that instructions cause the steerable laser to reverse direction in at least one dimension while generating the set of laser pulses (see column 43 line 15-25).  It would have been obvious to include the reversible scan as shown by Kane because this allows for a more efficient and quicker scan of the area as taught by Kane. 

Claims 17, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (20190064353) in view of Kurtz (20100177929),  Droz (9121703), and Krupkin (20090262760).
Referring to claims 17, 25, and 32, Nugent fails to show but Krupkin shows steering the steerable laser using the set of instructions to generate a set of laser pulses 
It would have been obvious to include the adjustment of the scanning angular velocity because the object as shown in Kurtz moves in relation to the target area so compensation for the movement of the object would be required to allow for a proper scanning of the target area. 
Response to argument
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645